                          EXHIBIT G




Case 19-42890-MJH   Doc 25-7   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 1 of 9
Christina Henry

From:              Robert McDonald <rmcdonald@qualityloan.com>
Sent:              Wednesday, September 4, 2019 10:49 AM
To:                Sarah Hoover
Cc:                IDSFC; Sierra West; Jeffrey Stenman
Subject:           RE: SULEIMAN | WA-18-835092-SW | RE: Reinstatement Quote Request *SALE 9.13.19
Attachments:       WA-18-835092-SW_SULEIMAN_Reinstatement_Quote__(94201982641AM).pdf



Sarah

Please see the attached RIQ on Suleiman.

Robert W. McDonald | General Counsel



"Excellence Starts Here"

108 1st Avenue South, Suite 202
Seattle, WA 98104
d. 206.596.4862 | f. 206.274.4902 | c. 206.673.6523
rmcdonald@qualityloan.com

Your feedback is warmly welcomed and greatly appreciated! Please feel free to send us your suggestions,
comments, and/or concerns to QLSFeedback@qualityloan.com.

CONFIDENTIALITY NOTICE: The information contained herein may be privileged and protected by the
attorney/client and/or other privilege. It is confidential in nature and intended for use by the intended
addressee only. If you are not the intended recipient, you are hereby expressly prohibited from dissemination
distribution, copy or any use whatsoever of this transmission and its contents. If you receive this transmission
in error, please reply or call the sender and arrangements will be made to retrieve the originals from you at no
charge. Federal law requires us to advise you that communication with our office could be interpreted as an
attempt to collect a debt and that any information obtained will be used for that purpose.

LEGAL DISCLAIMER: Please be advised that while the opinions expressed herein are provided by an
attorney employed by Quality Loan Service Corp. of Washington, Quality Loan Service Corp. of Washington
is not a law office. The legal analysis of any situation depends on a variety of factors and the opinions
expressed herein could change based on the specific facts of any given situation. The information and
opinions set forth herein are intended as general information only, and are not intended to serve as legal
advice or as a substitute for legal counsel. If you have a question about a specific factual situation, you
should contact an attorney directly.

From: Robert McDonald
Sent: Thursday, August 29, 2019 3:53 PM
To: 'Sarah Hoover' <sarahvhoover@gmail.com>

                                                        1


        Case 19-42890-MJH         Doc 25-7     Filed 01/27/20     Ent. 01/27/20 22:52:01      Pg. 2 of 9
Cc: IDSFC <IDSFC@qualityloan.com>; Sierra West <Swest@qualityloan.com>
Subject: RE: SULEIMAN | WA‐18‐835092‐SW | RE: Reinstatement Quote Request

Sarah

I am working on getting this for you. A review of the Trustee’s file indicates the loan servicer
has not yet provided RI figures to the Trustee. As soon as the quote is available, I will have it
sent over. Thank you for your patience.

Robert W. McDonald | General Counsel



"Excellence Starts Here"

108 1st Avenue South, Suite 202
Seattle, WA 98104
d. 206.596.4862 | f. 206.274.4902 | c. 206.673.6523
rmcdonald@qualityloan.com

Your feedback is warmly welcomed and greatly appreciated! Please feel free to send us your suggestions,
comments, and/or concerns to QLSFeedback@qualityloan.com.

CONFIDENTIALITY NOTICE: The information contained herein may be privileged and protected by the
attorney/client and/or other privilege. It is confidential in nature and intended for use by the intended
addressee only. If you are not the intended recipient, you are hereby expressly prohibited from dissemination
distribution, copy or any use whatsoever of this transmission and its contents. If you receive this transmission
in error, please reply or call the sender and arrangements will be made to retrieve the originals from you at no
charge. Federal law requires us to advise you that communication with our office could be interpreted as an
attempt to collect a debt and that any information obtained will be used for that purpose.

LEGAL DISCLAIMER: Please be advised that while the opinions expressed herein are provided by an
attorney employed by Quality Loan Service Corp. of Washington, Quality Loan Service Corp. of Washington
is not a law office. The legal analysis of any situation depends on a variety of factors and the opinions
expressed herein could change based on the specific facts of any given situation. The information and
opinions set forth herein are intended as general information only, and are not intended to serve as legal
advice or as a substitute for legal counsel. If you have a question about a specific factual situation, you
should contact an attorney directly.

From: Sarah Hoover <sarahvhoover@gmail.com>
Sent: Thursday, August 29, 2019 10:44 AM
To: Robert McDonald <rmcdonald@qualityloan.com>
Subject: Re: SULEIMAN | WA‐18‐835092‐SW | RE: Reinstatement Quote Request

Hello Mr. McDonald,

I am following up to see if you have received the reinstatement quote as of yet.

                                                        2


        Case 19-42890-MJH         Doc 25-7     Filed 01/27/20     Ent. 01/27/20 22:52:01      Pg. 3 of 9
Thank you,

Sarah Hoover

On Wed, Aug 14, 2019 at 2:44 PM Robert McDonald <rmcdonald@qualityloan.com> wrote:

Sarah



Thank you. Email received. Per our discussion I will order a reinstatement quote and have it
sent out once available.



Robert W. McDonald | General Counsel




"Excellence Starts Here"



108 1st Avenue South, Suite 202

Seattle, WA 98104

d. 206.596.4862 | f. 206.274.4902 | c. 206.673.6523

rmcdonald@qualityloan.com



Your feedback is warmly welcomed and greatly appreciated! Please feel free to send us your suggestions,
comments, and/or concerns to QLSFeedback@qualityloan.com.



CONFIDENTIALITY NOTICE: The information contained herein may be privileged and protected by the
attorney/client and/or other privilege. It is confidential in nature and intended for use by the intended
addressee only. If you are not the intended recipient, you are hereby expressly prohibited from dissemination
distribution, copy or any use whatsoever of this transmission and its contents. If you receive this transmission
in error, please reply or call the sender and arrangements will be made to retrieve the originals from you at no


                                                       3


        Case 19-42890-MJH         Doc 25-7    Filed 01/27/20     Ent. 01/27/20 22:52:01      Pg. 4 of 9
charge. Federal law requires us to advise you that communication with our office could be interpreted as an
attempt to collect a debt and that any information obtained will be used for that purpose.



LEGAL DISCLAIMER: Please be advised that while the opinions expressed herein are provided by an
attorney employed by Quality Loan Service Corp. of Washington, Quality Loan Service Corp. of Washington
is not a law office. The legal analysis of any situation depends on a variety of factors and the opinions
expressed herein could change based on the specific facts of any given situation. The information and
opinions set forth herein are intended as general information only, and are not intended to serve as legal
advice or as a substitute for legal counsel. If you have a question about a specific factual situation, you
should contact an attorney directly.



From: Sarah Hoover <sarahvhoover@gmail.com>
Sent: Wednesday, August 14, 2019 2:41 PM
To: Robert McDonald <rmcdonald@qualityloan.com>
Subject: Reinstatement Quote Request




Hello Robert,



Thank you again for speaking with me today. I am writing to request a reinstatement
quote. If you need to speak with me about anything further please contact me at this
email address or on my                   .



PHH Mortgage Loan number                     5107



Estate of Ali Suleiman

18205 106th St E

Bonney Lake, WA 98391




Sincerely,


                                                     4


       Case 19-42890-MJH        Doc 25-7     Filed 01/27/20    Ent. 01/27/20 22:52:01      Pg. 5 of 9
Sarah Hoover

253-677-3832

sarahvhoover@gmail.com




                                           5


     Case 19-42890-MJH   Doc 25-7   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 6 of 9
                                108 1st Ave South, Suite 202  Seattle, WA 98104  (866) 925-0241



September 4, 2019
                                Account Number Ending With:      XXXXXX5107
                                Property Address:                18205 106TH STREET EAST, BONNEY LAKE, WA
                                                                 98391
                                Requestor Email Address:         robert mcdonald;sarahvhoover@gmail.com
                                Borrower(s):                     ALI SULEIMAN, Amir Suleiman , NURHASINAH
                                                                 SULEIMAN, SARAH HOOVER

                                        MORTGAGE REINSTATEMENT QUOTE
Dear Requestor,

Please be advised that we have been directed by the servicer of the above-referenced loan to provide you with the
following information regarding the reinstatement amount due, and handling of funds.
This correspondence is sent in conjunction with the processing of a non-judicial foreclosure in connection with the above-
referenced loan. This letter is in response to a request that was received for a reinstatement quote on the above-
referenced account. Please Note: The servicer will not delay in the filing of foreclosure and will not delay or dismiss any
pending foreclosure action while awaiting your reinstatement payment.

See below for a breakdown from the servicer of the total amount needed to reinstate this mortgage account.
       1.   The Total Amount Due to Reinstate, listed in the chart below, must be remitted no later than 9/12/2019.
       Please see the following pages of this letter for additional information about submitting funds.
       2.   If funds are not received by 9/12/2019, additional funds may be required to reinstate the account. If funds are
       received timely and the account is reinstated, the next regular payment is due on 10/1/2019.




Reinstatement Quote – Page 1
Trustee File No.: WA-18-835092-SW

            Case 19-42890-MJH          Doc 25-7       Filed 01/27/20      Ent. 01/27/20 22:52:01      Pg. 7 of 9
 Description                                                                                   Amount
 Principal and Interest Payment                                                                                 $18,214.20
 Escrow Payment                                                                                                  $9,481.62
 Total Amount Due to Reinstate                                                                                  $27,695.82


QUALITY MAY BE CONSIDERED A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT AND ANY
INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE. HOWEVER, IF YOU ARE IN
BANKRUPTCY OR HAVE BEEN DISCHARGED IN BANKRUPTCY, THIS LETTER IS FOR INFORMATIONAL
PURPOSES ONLY AND IS NOT INTENDED AS AN ATTEMPT TO COLLECT A DEBT OR AS AN ACT TO
COLLECT, ASSESS, OR RECOVER ALL OR ANY PORTION OF THE DEBT FROM YOU PERSONALLY.

Please Note: There are other amounts due on this mortgage account. Repayment of these amounts is not required
by the servicer to reinstate the mortgage at this time; however, the account obligations under the mortgage
documents must still be fulfilled by the time of payoff.

                    Description                                                 Amount
Late Charge Due                                                                                                 $253.00
Suspense                                                                                                       ($60.67)
Property Valuation                                                                                               $85.00
Certified Mail Cost                                                                                             $110.53
Foreclosure Fees & Costs                                                                                      $3,657.95
Total Other Amounts Outstanding and Due                                                                       $4,045.81

The Important Notices on the following pages should be read carefully.

If the account continues to be past due, additional collection expenses, late charges and fees may continue to accrue until
the account is reinstated, as permitted under state and federal law.

For any questions regarding this reinstatement quote contact the Payoff and Reinstatement Department at
Payoff.reinstatements@qualityloan.com or by calling (866) 925-0241 Ext. 5318.


Sincerely,

Payoff and Reinstatement Department
Payoffs.reinstatements@qualityloan.com
(866) 925-0241 Ext. 5318

Enclosure




Reinstatement Quote – Page 2
Trustee File No.: WA-18-835092-SW

         Case 19-42890-MJH           Doc 25-7      Filed 01/27/20        Ent. 01/27/20 22:52:01       Pg. 8 of 9
Case 19-42890-MJH   Doc 25-7   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 9 of 9
